department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number telephone number employer_identification_number vil legend husband trust date wife foundation date trust a_trust b foundation a foundation b dear we have considered your ruling_request dated date concerning the federal income and excise_tax consequences under sec_507 sec_4941 and sec_4945 of the internal_revenue_code related to a proposed transfer of assets in the manner and for the purposes described below facts husband created trust a charitable_remainder_unitrust within the meaning of sec_664 of the internal_revenue_code_of_1986 as amended hereafter code on date trust is irrevocable_trust provides generally that in each taxable_year of the trust the trustee shall pay a unitrust_amount equal to to husband during his lifetime and after his death to wife for such time as she survives upon the death of the survivor of husband and wife of the then remaining principal and income of trust to the trustee shall distribute all exempt charitable organizations described in sec_170 sec_2055 and sec_2522 of the code as designated by husband in the absence of such designation by husband of the then remaining principal and income of trust to trustee shall is not foundation if so described then to one or more exempt charities described in sec_170 sec_2055 and sec_2522 as the trustee shall determine is described under sec_170 sec_2055 and sec_2522 and if distribute all it it husband and wife entered into a marriage separation agreement on date to their marriage separation agreement provided settle their ‘marital and property rights that trust would be divided into two separate and equal trusts known as trust a and is intended to qualify as a charitable_remainder_unitrust under trust b sec_664 of the code as proposed the assets of trust will be divided equally in_kind between trust a and trust b each trust retain a survivorship interest in_the other's trust a and trust b will be identical to trust except that i husband will be the ii unitrust beneficiary of trust a and wife will be the unitrust beneficiary of trust b unitrust_amount iii each spouse will husband will have the right to designate the charitable beneficiaries of trust a and wife iv the surviving will have the right to designate the charitable beneficiaries of trust b spouse will not be permitted to appoint or change the charitable beneficiaries of the private other spouse's foundation as the charitable_remainder beneficiary of trust a and wife will designate foundation b a private_foundation as the charitable_remainder beneficiary of trust b unless husband and wife designate an alternate charity as the remainder beneficiary and vi husband will appoint an independent_trustee of trust a and wife will appoint an independent_trustee of trust b foundation a husband will new trust designate v a the trustee of trust has tentatively approved the division of trust into trust a and trust b however the final dissolution of trust and its division into trust a and trust b is contingent upon a favorable private_letter_ruling you have requested the following rulings the division of trust will not result in tax under sec_507 of the code that applies upon the termination of a charitable_remainder trust's status as a private_foundation the division of trust will not be an act of self-dealing under sec_4941 of the code furthermore the distributions of unitrust amounts from trust a to husband and the distributions of unitrust amounts from trust b to wife will not be acts of self-dealing under sec_4941 of the code the division of trust will not be a taxable_expenditure under sec_4945 of the code and consequently there will be no obligation on trust to exercise expenditure_responsibility under sec_4945 and h of the code with respect to the legal fees and filing fees incurred in the preparation of this ruling_request payment by the trustee of trust of a portion of such fees that reasonably represents the portion of this ruling_request that is intended to protect the trustees of trust trust a and trust b will not be an act of self- dealing under sec_4941 of the code and will not be taxable_expenditures under sec_4945 of the code statement of the law under sec_4947 sec_507 sec_4941 and sec_4945 apply to certain split interest trusts trusts with both charitable and non-charitable beneficiaries as if they were private_foundations sec_507 a provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 b provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 imposes a termination_tax equal to certain defined amounts which are generally the lower_of the aggregate tax_benefit resulting from the tax exempt status or the fair_market_value of the assets sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 imposes an excise_tax on the participation of a foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 imposes an excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 sec_4945 provides the term taxable_expenditure includes a grant to a private_foundation unless the grantor exercises expenditure_responsibility in accordance with sec_4945 sec_4946 provides the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust anda foundation_manager including a trustee sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_1_507-3 provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its foundation status under sec_507 sec_1_507-3 provides that as used in sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any - other significant disposition of assets to one or more private_foundations sec_1_507-3 provides that the term significant disposition of assets means the transfer of or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and sec_3 provide that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax_benefit within the meaning of sec_507 in proportion to the assets transferred to each sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor it were the transferor foundation such transferee private_foundation shall be treated as if private_foundation for purposes of sec_4940 through and sec_507 through sec_1_507-3 provides in pertinent part that a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization that is treated as described in sec_501 by virtue of sec_4947 is not a taxable_expenditure under sec_4945 sec_53_4945-6 of the foundation and similar excise_taxes regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence sec_53_4947-1 provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary revrul_2002_28 2002_1_cb_941 provides that when a private_foundation transfers all of its assets to other foundations in expenditure_responsibility requirements under sec_4945 or h with respect to the transfers because the transferee foundations are treated as the transferor a sec_507 transfer there are no analysis ruling the division of trust will not result in a termination_tax under sec_507 of the trust is a charitable_remainder_unitrust under sec_664 a charitable code remainder unitrust is a split-interest trust described in sec_4947 and therefore it were a private_foundation and subject_to sec_507 termination treated generally as if rules although split interest trusts are not sec_501 or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate the proposed transfer of percent of trust's assets under the prevailing divorce proceedings to trust a and trust b will qualify as transfers meeting the requirements of a significant disposition of assets under sec_4 c and ii accordingly under sec_1_507-3 the proposed transfer will not result in trust a and trust b being treated as newly created private_foundations furthermore there will not be an imposition of an excise_tax under sec_507 because the transferor trust trust has not given notice of its intent to terminate code that applies upon the termination of a charitable_remainder trust’s status as a private_foundation therefore the division of trust will not result in tax under sec_507 of the ruling the division of trust will not be an act of self-dealing under sec_4941 of the code furthermore the distributions of unitrust amounts from trust a to husband and the distributions of unitrust amounts from trust b to wife will not be acts of self-dealing under sec_4941 of the code generally under sec_4946 husband and wife are disqualified persons with respect to trust sec_4941 imposes a tax on acts of self dealing by disqualified persons however the only interest that either husband or wife have in trust is the payment of the unitrust_amount under the provisions of sec_664 husband and wife have exchanged a unitrust and a contingent survivor's unitrust_interest payment in trust for a full unitrust payment in trust a and trust b respectively having fewer assets namely percent of the assets of trust prior to its division thus they are in the aggregate likely to receive the same unitrust payment as before under sec_53_4947-1 the amounts payable under charitable_remainder split-interest_trusts to income beneficiaries are not subject_to sec_4941 thus the disqualified persons are insulated from self-dealing as far as each of their income interests in trust are concerned based on the fact that the unitrust payment is the same before and after the division of trust because none of the disqualified persons receive any interest in trust principal no self-dealing transaction has occurred within the meaning of sec_4941 d therefore the division of trust and distributions of unitrust amounts from trust a to husband and from trust b to wife will not be acts of self-dealing under sec_4941 of the code the division of trust will not be a taxable_expenditure under sec_4945 of the ruling code and consequently there will be no obligation on trust to exercise expenditure_responsibility under sec_4945 and h of the code as described more fully in ruling a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization that is treated as described in sec_501 by virtue of sec_4947 is nota taxable_expenditure under sec_4945 because trust a and trust b are treated as trust there are no expenditure_responsibility requirements that must be exercised by trust under sec_4945 or h with respect to the transfers see also revrul_2002_28 therefore the division of trust will not be a taxable_expenditure and will not result in the exercise of expenditure_responsibility ruling with respect to the legal fees and filing fees incurred in the preparation of this ruling_request payment by the trustee of trust of a portion of such fees that reasonably represent the portion of this ruling_request that is intended to protect the trustees of trust trust a and trust b will not be an act of self-dealing under sec_4941 of the code and will not be taxable_expenditures under sec_4945 of the code under sec_53_4945-6 legal fees and other expenses_incurred by a_trust in a good_faith belief that they are reasonable and consistent with ordinary care and prudence will not constitute taxable_expenditures no act of self-dealing or taxable_expenditure will occur within the meaning of sec_4941 and sec_4945 respectively to the extent that the expenses are reasonable and proportionate to the trust's tax risk herein trust principal remains preserved for charitable interests there has not been an increase in the unitrust_amount at the expense of the charitable interest there are no other transactions with the income beneficiaries that affect the trust principal any expenses paid pursuant to the division of trust assuming such expenses are reasonable are justified as necessary to carry out trust purpose to facilitate the smooth functioning and operation of trust which was likely not possible under the prevailing divorce proceedings therefore if reasonable in amount payment from trust assets of legal fees and other expenditures incurred by trust to effectuate the division of trust to trust a and trust b will not constitute an act of self-dealing under sec_4941 nor will it constitute taxable_expenditures under sec_4945 accordingly based upon the information submitted in your ruling_request we rule as follows the division of trust will not result in tax under sec_507 of the code that applies upon the termination of a charitable_remainder trust’s status as a private_foundation the division of trust will not be an act of self-dealing under sec_4941 of the code furthermore the distributions of unitrust amounts from trust a to husband and the distributions of unitrust amounts from trust b to wife will not be acts of self-dealing under sec_4941 of the code the division of trust will not be a taxable_expenditure under sec_4945 of the code and consequently there will be no obligation on trust to exercise expenditure_responsibility under sec_4945 and h of the code with respect to the legal fees and filing fees incurred in the preparation of this ruling_request payment by the trustee of trust of a portion of such fees that reasonably represents the portion of this ruling_request that is intended to protect the trustees of trust trust a and trust b will not be an act of self- dealing under sec_4941 of the code and will not be taxable_expenditures under sec_4945 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
